Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 5, 2019                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  155886 & (73)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant/                                                                       Elizabeth T. Clement
            Cross-Appellee,                                                                            Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                 SC: 155886
                                                                    COA: 329091
                                                                    Kalamazoo CC: 2014-000785-FJ
  VICTOR MANUEL GARAY,
             Defendant-Appellee/
             Cross-Appellant.
  _____________________________________/

         On order of the Court, the application for leave to appeal the June 8, 2017
  judgment of the Court of Appeals and the application for leave to appeal as cross-
  appellant are considered and, it appearing to this Court that the case of People v
  Masalmani (Docket No. 154773) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present applications for leave to
  appeal, we ORDER that the applications be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 5, 2019
         t0329
                                                                               Clerk